
	

115 HR 4616 RH: Employer Relief Act of 2018
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 702
		115th CONGRESS2d Session
		H. R. 4616
		[Report No. 115–906]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2017
			Mr. Nunes (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
		
		August 28, 2018Additional sponsors: Mr. Messer, Mr. Meadows, and Mr. Smith of Nebraska
			August 28, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on December 12, 2017
		
		
			
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to provide for a temporary moratorium on
			 the employer mandate and to provide for a delay in the implementation of
			 the excise tax on high cost employer-sponsored health coverage.
	
	
 1.Short titleThis Act may be cited as the Employer Relief Act of 2018. 2.Moratorium on employer mandateSection 4980H of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
			
 (e)SuspensionThis section shall not apply to any month beginning after December 31, 2014, and before January 1, 2019..
 3.Delay in implementation of excise tax on high cost employer-sponsored health coverageSection 9001(c) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2021 and inserting December 31, 2022.   August 28, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 